DETAILED ACTION

Status of Claims
The claims filed 01/31/2021 are entered.  Upon entry, claims 1-6, 9, 13, 15, and 18-21 are pending and presented for examination on the merits.

Status of Previous Claim Rejections under 35 USC § 112
The previous rejections of claims 16 and 17 under 35 U.S.C. § 112(a) are moot in view of the canceled status of the claims.
The previous rejections of claim 14 under 35 U.S.C. § 112(b) is moot in view of the canceled status of the claim.
The previous rejection of claim 15 under 35 U.S.C. § 112(b) is withdrawn in view of the amendments to the claim.
The previous rejections of claims 16 and 17 under 35 U.S.C. § 112(b) are moot in view of the canceled status of the claims.

Allowable Subject Matter
Claims 1-6, 9, 13, 15, and 18-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is US 2003/0010409 (A1) to Kunze et al. (“Kunze”), US 2016/0158839 (A1) to Piascik et al. (“Piascik”), and US 2016/0175929 (A1) to Colin et al. (“Colin
Kunze teaches a method of making metal matrix reinforced composites by a laser forming method (additive manufacturing).  The powders supplied include reinforcements that can contain Al2O3 (oxide) and SiC (ceramic non-oxide).  Paragraph [0048].  The metal matrix can be selected from a number of metals and alloys including nickel, nickel alloys, iron, and iron alloys.  Paragraph [0015].  Kunze does not specify a superalloy as the matrix metal.
Piascik discloses a powder mixture containing superalloy metal and ceramics, e.g., oxides, borides, nitrides, carbides, and silicides.  Paragraphs [0018], [0019].  The powder mixture comprises powders in which ceramic is embedded in the particles.  Paragraphs [0013].  Without an embedded structure, the ceramic will undesirably congregate at the grain boundaries when the metal and ceramic powders are merely mixed together.  Paragraph [0017].  Consolidation is by (bulk) sintering.  Paragraph [0024].
Colin, directed to additive manufacturing ceramic matrix composites, teaches providing the particles (metal and ceramic) in the form of an agglomerate of component powders.  Paragraph [0067], [0084], [0085].  The agglomerate powder components are atomized or can be bound together by binder.  Paragraphs [0076], [0077], [0089], [0112].  A bulk blend (non-agglomerated) mixture is not desirable because of the problems caused in dispensing.  Paragraphs [0040]-[0043], [0062].
The claimed invention is directed to the additive manufacturing of a component where the powder blend contains a superalloy powder, an oxide powder, and a non-oxide powder each provided in powder form in the blend.  In other words, the powder blend is not directed to oxide/non-oxide-superally agglomerate or hybrid/composite .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
February 1, 2021